DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 15, 2018.  As directed by the amendment: claims 3, 4, 6-9, 12, 14-16, 18, 20, 23, and 24 have been amended, claims 13, 17, 19, 22, and 25 have been canceled, and no new claims have been added.  Thus, claims 1-12, 14-16, 18, 20, 21, 23, and 24 are presently pending in the application.
Drawings
The drawings are objected to because of the unlabeled boxes 160-172 and 260-272 in Figs. 1 and 2.  When a generic symbol that does not have a universally recognized conventional meaning is used to depict an element, the symbol should be accompanied by a descriptive text label or legend (e.g., a label reading “processor” for box 160) in order to avoid undue reliance on the specification to ascertain what is being depicted.  See MPEP 608.02 V. (n)(o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the term “comprises” in lines 1 and 4, which is considered claim terminology that should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
In claim 1, it is suggested that “a sensor” in line 4 be amended to read – an air flow sensor—and “the sensor” in line 7 be amended to read –the air flow sensor—to avoid confusion with the orientation sensor claimed in lines 5 and 7.
In claim 16, it is suggested that line 3 be amended to read --…coupled at a proximal region…-- to correct a typographical error.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 12, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-4 recite the limitation "the sensor" in line 1, which is confusing because it is not expressly clear whether the limitation refers to “the sensor configured to sense a rate of flow of air” or “the orientation sensor”.  As mentioned in the above objection to claim 1, it is suggested that the limitation “a sensor configured to sense a rate of flow of air” (claim 1, line 4) be amended to read – an air flow sensor configured to sense a rate of flow of air-- and any subsequent recitation of “the sensor” be amended to read --the air flow sensor-- to clarify.

Claim 24 recites the term “can” in line 2 is considered indefinite language because the limitation could be interpreted as an optional limitation and thus, it is not clear if the elements following the term are required by the scope of the claim.  It is suggested that the limitation “can be opened and closed” be amended to read --is capable of being opened and closed-- to clarify that the structural capability of the device is required by the claim. 
Claims 5-7 are rejected based solely on their dependency to rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Hollen et al. (US 2013/0008436).
As to claim 1, Von Hollen discloses an inhaler device 70 (Figs. 10-12, Abstract, paragraph [0044]) for delivering an airborne medicament to a user, the device 70 comprising a housing 74 having a chamber 78 (central recess 78, see Fig. 12, paragraph [0044]) for receiving a source 8 of medicament (MDI 8 includes medicament canister 10, see Fig. 12, paragraph [0025]), an air flow passage for communicating an air flow through the housing 74 between a passage inlet (channel 38, shown in Figs. 11, 12 and described in paragraph [0034]) and a passage outlet (mouthpiece 76, see Fig. 11, Fig. 12, paragraph [0044]), and a sensor 54 configured to sense a rate of flow of air along the passage (Fig. 12, Fig. 4, paragraph [0034]), the device further comprising an orientation sensor 52 (Fig. 12, Fig. 4) for determining an orientation and movement of the inhaler device during use (IR sensor 46 senses the position of the inhaler in front of the patient’s face and movement of the exhalation valve, see paragraph [0031] and/or accelerometer 52 senses movement of the inhaler such as shaking, see paragraph [0033]), a processor 42 communicatively coupled with the sensor 54 and the orientation sensor 46, 52 for processing data received from the sensor and the orientation sensor (paragraph [0030]), and a storage device for storing the data (processing unit 42 includes a memory, paragraph [0030],[0043]).

As to claim 8, Von Hollen discloses a transducer for generating an audible signal (speaker 62, Fig. 4) and/or a light emitting device 48 (Fig. 4, Fig. 11) for generating a visual in dependence of the rate of air flow along the passage (paragraph [0041]-[0042], steps 116-118-120). 
As to claim 9, Von Hollen discloses a receiver 12 disposed in the passage for receiving a dispensing outlet of the source of medicament 10 (boot 12 can be considered the receiver, since boot 12 receives the outlet/valve stem of the canister 10 of medicament, see Fig. 11, Fig. 12, paragraph [0025]). 
As to claim 10, Von Hollen discloses that the receiver 12 comprises a nozzle 30 (outlet of the MDI boot 12, see Fig. 12) for distributing medicament dispensed from the dispensing outlet (outlet of canister 10) into the passage (see Fig. 12, paragraph [0044]). 
As to claim 11, Von Hollen discloses that the nozzle 30 is arranged to direct the medicament dispensed by the source toward the outlet 76 of the passage (see Fig. 12, paragraph [0044]). 
As to claim 12, Von Hollen discloses that the chamber 78 is separated from the air flow passage (from inlet channel 38 to outlet/mouthpiece 76 by a bulkhead 28 which extends across the housing 74 (see Fig. 12), the bulkhead 28 comprising an aperture (at 30, see Fig. 12) formed therein through which the source of medicament 12 can extend, such that the source of medicament 12 becomes supported by the bulkhead 28 (see Fig. 12, paragraph [0044]).

As to claim 15, Von Hollen discloses that the outlet 76 of the passage comprises a mouthpiece 76 (see Fig. 10, paragraph [0044]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Blatchford et al. (US 2018/0369512), in view of Baker et al. (US 2016/0144142).
As to claim 1, Blatchford discloses an inhaler device (Fig. 18) for delivering an airborne medicament to a user (medicinal inhaler 550, paragraph [0155]), the device 550 comprising a housing 550 having a chamber (interior space of the inhaler 550 that receives canister 551, see Fig. 18) for receiving a source of medicament 551, an air 
Blachford does not disclose an orientation sensor for determining an orientation and movement of the inhaler device during use, the processor being communicatively coupled to the orientation sensor for processing data received from the orientation sensor.  However, Baker teaches an inhaler device having an orientation sensor for determining an orientation and movement of the inhaler device during use (orientation sensor and/or accelerometer, see paragraphs [0014], [0051],[0052]), and a processor communicatively coupled to the orientation sensor for processing data received from the orientation sensor (paragraph [0014]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the inhaler device of Blachford to include the orientation sensor, as taught by Baker, in order to provide more feedback to the controller, user and/or caregiver about whether the device is being used properly.
As to claim 3, the modified inhaler device of Blatchford discloses that the sensor comprises at least two pressure sensors 525, 527 (see Fig. 18 of Blatchford) disposed along the passage 515, 514, for sensing an air pressure at different locations along the passage (see Blatchford, paragraphs [0158]-[0160]). 
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (US 2018/0369512), in view of Baker et al. (US 2016/0144142).
As to claim 1, Singer discloses an inhaler device 1 (Fig. 1A) for delivering an airborne medicament to a user, the device 1 comprising a housing 1 having a chamber 2 for receiving a source of medicament 9 (Fig. 1A, Fig. 1D, paragraph [0039]), an air flow passage 11 for communicating an air flow through the housing 1 between a passage inlet (fresh air opening 23) and a passage outlet (mouthpiece 7, paragrpah [0048]), and a sensor (flow meter 10) configured to sense a rate of flow of air along the passage 11 (paragraph [0011],[0048]), a processor communicatively coupled with the sensor 10 for processing data received from the sensor 10 (paragraph [0011]), and a storage device for storing the data (since the microprocessor “records the flow rate” it must have memory for storing the data received from the sensor 10, see paragraph [0011]).
Singer does not disclose an orientation sensor for determining an orientation and movement of the inhaler device during use, the processor being communicatively coupled to the orientation sensor for processing data received from the orientation sensor.  However, Baker teaches an inhaler device having an orientation sensor for determining an orientation and movement of the inhaler device during use (orientation sensor and/or accelerometer, see paragraphs [0014], [0051],[0052]), and a processor communicatively coupled to the orientation sensor for processing data received from the orientation sensor (paragraph [0014]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the inhaler device of Singer to include the orientation sensor, as taught by Baker, in order to 
As to claim 4, the modified device of Singer discloses that the sensor 10 comprises a rotor (flow turbine 12) which is arranged to rotate about a shaft in dependence of the air flow along the passage 11 (paragraph [0011]). 
As to claim 5, the modified device of Singer discloses that the shaft is arranged to extend along a longitudinal axis of the passage (see Fig. 1D, Fig. 1E showing the center of the turbine aligned in the longitudinal direction of the flow chamber 11). 
As to claim 7, the modified device of Singer discloses that the rotor 12 is arranged to rotate in a clockwise direction and in an anti-clockwise direction about the shaft (paragraph [0011] discloses that the turbine 12 spins in response to expiratory flow and Singer’s claim 6 discloses that it spins in response to medication flow, which would be in the opposite direction to expiratory flow). 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blatchford et al. (US 2018/0369512), in view of Baker et al. (US 2016/0144142), as applied to claim 1 above, and further in view of Singer et al. (US 2018/0369512).
As to claim 4, the modified device of Blatchford discloses the claimed invention except that the sensor comprises a rotor which is arranged to rotate about a shaft in dependence of the air flow along the passage. However, Singer teaches a flow sensor 10 for sensing a flow rate of air through an inhaler’s flow chamber 11, the sensor 10 comprising a rotor 12 which is arranged to rotate about a shaft in dependence of the air flow along the passage 11 (flow turbine 12, see Fig. 1E, paragraph [0011]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date 
As to claim 6, the modified device of Blatchford discloses that the shaft is orientated at an acute angle with respect to an axis of the passage (Singer teaches the shaft/center of flow turbine 12 is in line with the direction of air flow, as shown in Fig 1E). Thus, when applied to Blatchford in the portion 515-514 of air flow path (where Blatchford’s pressure sensors 525, 527 are located, see Fig. 18), the flow turbine’s shaft would be oriented parallel to the axis of the flow path 515-514. Therefore, as shown in the annotate Fig. 18 below, the angle of the turbine’s shaft forms an acute angle with the axis of at least a portion of the air flow path.).

    PNG
    media_image1.png
    681
    858
    media_image1.png
    Greyscale

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen et al. (US 2013/0008436), in view of Andersson (US 2001/0013343).
As to claim 16, Von Hollen discloses the claimed invention except for an actuator for releasing the medicament from the source, the actuator comprising a trigger pivotally coupled at proximal region thereof to the housing.  However, Andersson teaches an MDI (Figs. 1-3) having an actuator 54, 56 comprising a trigger 54, 56 pivotally coupled at a proximal region 58, 60 thereof to a housing 4, 6 of the MDI for releasing the medicament from the source/canister 8 (paragraph [0047]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the 
As to claim 18, the modified device of Von Hollen discloses that a distal region 66, 68 of the trigger 54, 56 comprises an engagement portion 66b, 68b which is inclined relative to the source 8 (see Andersson, Fig. 3), the engagement portion 66b, 68b being arranged to contact the source 8, such that upon pulling the trigger 54, 56, the engagement portion 66b, 68b slides over the source 8 and owing to the inclination of the surface portion, causes the source to move relative to the dispensing outlet 26 (see Andersson, see movement shown in Fig. 3, Fig. 6, and Fig. 8, paragraphs [0048]-[0049]). 
Claims 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen et al. (US 2013/0008436), in view of Tunnell et al. (US 8,807,131).
As to claim 20, while Von Hollen discloses that the inhaler device is configured to allow for downloading of the stored data to a computer (see paragraph [0043]), Von Hollen lacks detailed description as to a connector, for communicatively coupling the inhaler device with the computer.  However, Tunnell teaches a connector 255 (Fig. 7, wired connection/port 255) for providing communication between an inhaler device controller 235 and an external device (col. 17, ln. 14-34).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the inhaler device of Von Hollen to include the connector as taught by Tunnell, in 
As to claim 21, the modified device of Von Hollen discloses that the processor 42, storage device (memory of processing unit 42, paragraph [0030] of Von Hollen) and connector (wired connection 255 as taught by Tunnell) are disposed within the chamber (see Fig. 12 of Von Hollen).
As to claim 23, Von Hollen discloses the claimed invention except for a wireless communications device for communicatively coupling the inhaler device with a wireless communications network. However, Tunnell teaches a wireless communication link 255 (Fig. 7) for providing communication between an inhaler device controller 235 and an external device (col. 17, ln. 14-34).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the inhaler device of Von Hollen to include the wireless link, as taught by Tunnell, in order to provide the necessary and well-known means for allowing the data to be downloaded.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Blatchford et al. (US 2018/0369512), in view of Baker et al. (US 2016/0144142), as applied to claim 1 above, and further in view of Goodman et al. (US 5,404,871).
As to claim 24, the modified device of Blatchford discloses a closure 217 (labeled in Fig. 15, but also shown in Fig. 18) which is coupled with the housing so that the chamber is closed in use (paragraph [0143]), but lacks detailed description as to the limitation that the closure is detachable from the housing so that the chamber can be opened.  However, Goodman teaches an inhaler device (Figs. 2A, 2B) having a closure (lid/cap 3125, Figs. 2A, 2B) for a medicament canister chamber (receptacle 3120 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morrison et al. (US 2017/0290527) and Ballam et al. (US 2016/0082208) disclose an inhaler having an orientation sensor and Engelhard et al. (US 2015/0100335) discloses an inhaler having a sensor for sensing motion of the inhaler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785